Corrected Notice of Allowability
Response to Arguments
This Corrected Notice of Allowability is being submitted responsive to the IDS submitted on 8/11/2022. Applicant’s amendments filed on 06/3/2022, by adding the limitation “wherein the first end user device is authenticated by matching information in an authentication token presented by the first end user device with previously stored information;” to independent claim 5 had overcome the rejections set forth in the Final Office Action dated 3/3/2022. Accordingly, the aforementioned rejection had been withdrawn. The newly IDS had been considered. While the new IDS address the validity of U.S. Patent No. 6,470,358, it does not disclose all features of the claimed invention for the instant application. Particularly, the newly submitted IDS does not disclose that “stateless connectivity exists between the first end user device and the second end user device over the first connection and the second connection” and “wherein the first end user device is authenticated by matching information in an authentication token presented by the first end user device with previously stored information”. 
Allowable Subject Matter
Claims 5, 7, 8, 10-14 and 16-33 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Yu (US Patent No. 7,058,036, hereinafter Yu), teaches the concepts of a communication interface (FIG. 1, 6 and Col. 10, lines 59-65,  note that the IM server 26 communicates with bother user devices 12 and 16 in FIG. 1); a processor communicatively coupled to the communication interface; and a memory communicatively coupled to the processor, the memory containing instructions executable by the processor (see figure 7, figure 1, Col. 2, lines 25-37), whereby the server is operable to: receive a first connection associated with a first end user device, wherein the first connection includes a connection that is initiated by the first end device (figure 1  and at least Col. 2, lines 25-35,  “when a first user at terminal 12 logs onto the . . . IM server”),receive a first message from the first end user device over the first connection (FIG. 1, FIG. 6 and at least Col. 2, lines 50-65), wherein the first connection is maintained independently of the first message (figure 1  and at least Col. 2, lines 25-35,  “a first user at terminal 12 logs onto the . . . IM server”, Col. 2, lines 50-65, “To send an instant message to User-2, User-1 may invoke the IM client application on terminal 12, type in a text message) send a second message to the second end user device (FIG. 1, 6 and 9-11, and Col. 2, 37-lines 56-65, “the IM server could receive and forward the message . . . to . . . user-2”, “route the message to destination”, Col. 7, line 8, “convert message”); receive a second connection associated with the second end user device (see figures 1, 6, 8-11 and Col. 2, lines 37-40 and 60-65, “Similarly, when a second user at terminal 18 logs onto the Internet, an IM client application running on terminal 18 may provide an instant messaging ID for terminal 18 to the IM server 26, and IM server 26 may store this ID in a database”, “In turn, User-2 could send a response IM to User-1 by a similar procedure”. Note the user-2 logs onto the IM server, thus, the second connection with the second end user device where the second connection includes connection that is initiated by the second end user device) while the first connection is maintained (Col. 1, lines 63-65, “Two or more users logged onto the Internet”. Note that based on a broad interpretation, first connection is interpreted as logged on to an IM server. Here, for example, the first user device is logged on to the IM server, which is interpreted as the first user device is connected to the IM server. Also see Col. 16, lines 12-22), wherein the second connection includes connection that is initiated by the second end user device (see figures 1, 6, 8-11 and Col. 2, lines 37-40 and 60-65, “Similarly, when a second user at terminal 18 logs onto the Internet, an IM client application running on terminal 18 may provide an instant messaging ID for terminal 18 to the IM server 26, and IM server 26 may store this ID in a database”); receive a third message from the second end user device over the second connection wherein the third message is generated by the second end user device in response to receipt of the second message (see figures 1, 6, 8-11 and Col. 2, lines 60-65, particularly lines 63-64 “In turn, User-2 could send a response IM to User-1 by a similar procedure”. Note the user-2 sends an IM message to user-1 in response to IM message of user-1 by a similar procedure. Thus, the IM message of user-2 comes through the IM server), wherein the third message contains a latest version of data from the second end user device (see figures 1, 6, 8-11 and Col. 2, lines 60-65, “User-2 could send a response IM to User-1”. Note that based on a broad interpretation, the “latest version of data” can be interpreted as the data that the second user sends to the first user. There is not sufficient explanation of latest version of data. In Yu, two users are sending IM or e-mail messages back-and-forth. The e-mail or IM message can be referred to as “data”. Thus, the response sent from user-2 to user-1 is interpreted as the latest version of data up to that point. In other words, the latest version of data is interpreted as new IM message. Further, the IM system of Yu is configured to allow sending of IM messages between a first user and a second user such every new IM message is equivalent to new data or new IM message or latest version of the data, or new e-mail. Additionally, note that in Col. 21, lines 50-54 describes that the invention could be applied to e-mail messaging or IM or other types of communication); and send the fourth message to the first end user device over the first connection (see figures 1, 6, 8-11 and Col. 2, lines 60-65, particularly lines 63-64, “In turn, User-2 could send a response IM to User-1 by a similar procedure”). The newly submitted IDS of 8/11/2022 includes reference Beyda (US 6,470,358), which discloses many features of synchronization between two network devices via a server that relays messages back and forth between the two devices including the features of receiving by a server a first connection associated with a first end user device, wherein the first connection includes a connection that is initiated by the first end user device, receiving by the server a first message from the first end user device over the first connection, wherein the first connection is maintained independently of the first message, and wherein the first message is associated with a transaction requesting data from a second end user device; generating a second message for the second end user device based on the first message from the first end user device; sending the second message to the second end user device; receiving a second connection associated with the second end user device while the first connection is maintained, wherein the second connection includes a connection that is initiated by the second end user device; receiving a third message from the second end user device over the second connection, wherein the third message is generated by the second end user device in response to receipt of the second message, and wherein the third message contains a latest version of data from the second end user device; generating a fourth message, wherein the fourth message includes data from the third message; and sending the fourth message to the first end user device over the first connection. However, Beyda does not disclose that “stateless connectivity exists between the first end user device and the second end user device over the first connection and the second connection” and 
and wherein the first end user device is authenticated by matching information in an authentication token presented by the first end user device with previously stored information”.
Further, the prior art of the record does not disclose the limitations: "server that manages transactions between first and second end user devices, the server comprising: a communication interface; a processor communicatively coupled to the communication interface; and a memory communicatively coupled to the processor, the memory containing instructions executable by the processor whereby the server is operable to: receive a first connection associated with a first end user device, wherein the first connection includes a connection that is initiated by the first end user device, and wherein the first end user device is authenticated by matching information in an authentication token presented by the first end user device with previously stored information; receive a first message from the first end user device over the first connection, wherein the first connection is maintained independently of the first message, and wherein the first message is associated with a transaction requesting data from a second end user device; generate a second message for the second end user device based on the first message from the first end user device; send the second message to the second end user device; receive a second connection associated with the second end user device while the first connection is maintained, wherein the second connection includes a connection that is initiated by the second end user device; receive a third message from the second end user device over the second connection, wherein the third message is generated by the second end user device in response to receipt of the second message, and wherein the third message contains a latest version of data from the second end user device; generate a fourth message, wherein the fourth message includes data from the third message; and send the fourth message to the first end user device over the first connection; wherein stateless connectivity exists between the first end user device and the second end user device over the first connection and the second connection”, as in independent claim 5.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644